OPINION OF THE COURT
Per Curiam.
On June 27, 1996, the respondent pleaded guilty in the United States District Court for the Southern District of New York to the crime of conspiracy to defraud the United States (see, 18 USC § 371), obstruction of justice (see, 18 USC § 1503), and tax fraud (see, 26 USC § 7206 [1]), all of which are felonies. He was sentenced on April 8, 1999, to two years’ probation, 100 hours of community service, and a $3,000 fine.
“The Judiciary Law provides for automatic disbarment when an attorney is convicted of a felony. Under this section, an offense committed in any other State, district or territory of the United States where it is classified as a felony is determined to be a felony when it ‘would constitute a felony in this state.’ (Judiciary Law § 90, subd 4, par e.) For purposes of this determination, the felony in the other jurisdiction need not be a mirror image of the New York felony, precisely corresponding in every detail, but it must have essential similarity (Matter of Cahn, 52 NY2d 479, 482)” (Matter of Margiotta, 60 NY2d 147, 150).
By submitting false business records and other documents in response to a Grand Jury subpoena and by concealing other documents that were subpoenaed, the respondent is guilty of tampering with physical evidence, which is a class E felony in New York (see, Penal Law § 215.40). Therefore, pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, J. P., O’Brien, Ritter, Santucci and Sullivan, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, John R. Maguire, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
*30Ordered that pursuant to Judiciary Law § 90, effective immediately, John R. Maguire is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.